Marston, J.
The respondent was charged with, and convicted of, keeping open his saloon on Sunday, November 6th, contrary to the statute. The case comes here on writ of error and two questions are raised.
The fact that the doors of the saloon were open on the •day mentioned and that several peopl e were in the saloon was not disputed. The -claim made was that these people *338were in there assisting the respondent in washing and cleaning the saloon, and that no liquor was sold nor was there any intention of selling any. The court was requested to» instruct the jury, that unless they found “the defendant was in his place of business for the purpose of carrying on his business of liquor-selling they must acquit.” Also t “ that if they found he was there for the purpose of cleaning out his saloon, and not for dealing in liquor-selling, the-criminal intent is wanting and the defendant must be acquitted;” and also that a criminal intent must be found or the defendant acquitted. These requests were refused,, and the court instructed the jury that if “the defendant kept his saloon open, or had it open so that the public could enter if they chose, he would be guilty.”
The statute is clear and explicit that all such .places shall be closed on the first day of the week, commonly called Sunday, and provides that in prosecutions it shall not be necessary to prove that any liquor was sold. Act 259, Laws 1881, § 5.
The question of intent is wholly immaterial under this statute. The Legislature, in order to guard against the danger of sales being made, has directed that the place where liquors are kept shall be closed, so that no opportunity t© violate, by making sales, shall be afforded. The person who engages in the business of carrying on a saloon must at his peril see that no necessity exists for keeping the same open, by carrying on any other business therein, which would require the doors to be open or for persons to enter therein'. There is no ambiguity in this statute. The places named must be closed and cannot by the proprietor thereof be kept open for any business purpose of any kind. Kurtz v. People 33 Mich. 282.
The other question requires no consideration. The jury must accept the law from the court, and it is their duty t© be governed thereby.
The court must be directed to proceed to judgment.
The other Justices concurred.